Citation Nr: 1435735	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  14-18 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been submitted to reopen the prior denial for right ear hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to June 1956 and from August 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The RO did not treat the Veteran's current claim for right ear hearing loss as a petition to reopen, and adjudicated it on the merits without first determining whether new and material evidence had been submitted sufficient to reopen the claim.  However, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board has recharacterized the bilateral hearing loss issue to reflect that it must first determine whether new and material evidence has been received to reopen the previously denied claim for service connection for right ear hearing loss prior to adjudicating that claim on the merits.  

The Board notes that a May 2014 Statement of the Case (SOC) also included the issue of entitlement to service connection for prostate cancer.  However, in his May 2014 substantive appeal, the Veteran specifically limited his appeal to the denial    of service connection for bilateral hearing loss and PTSD.  Thus, the issue of entitlement to service connection for prostate cancer was not perfected and is not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 1973 rating decision, the RO denied the Veteran's claim for service connection for a right ear condition, listed as defective hearing; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the June 1973 final denial is new and relates to an unestablished fact necessary to substantiate the underlying service connection claim.

3.  The most probative evidence is against a finding that the Veteran meets the diagnostic criteria for PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Given the Board's fully favorable disposition of the request to reopen a claim for right ear hearing loss, the Board need not assess VA's compliance with the VCAA in the context of new and material evidence.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the claims for service connection for bilateral hearing loss and PTSD,  the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, in November 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claims being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file includes service treatment records (STRs), VA and private treatment records, and a VA examination report.

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  New and Material Evidence

The Veteran's claim for service connection for an ear condition was initially denied as defective hearing by way of a June 1973 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the June 1973 rating decision included STRs and post-service treatment records.  Service connection for right ear defective hearing was denied because there was no hearing loss demonstrated and no treatment for a right ear condition during the Veteran's first period of service, and hearing loss was noted on the Veteran's enlistment examination for his second period of service, with no record of aggravation of the defective hearing during service.

Evidence added to the record since the June 1973 rating decision consists of additional medical treatment records, VA examinations, and lay statements from the Veteran and various third parties.  This evidence is "new," as it was not previously submitted to agency decision makers.  The VA audiological examinations and the lay statements that address the onset of the Veteran's right ear defective hearing are also material, as they relate to unestablished facts necessary to substantiate the claim.  The lay statements relate to the timing of the onset of the Veteran's hearing loss, and the audiological examination relates to the etiological connection between the Veteran's current hearing loss and service.  Accordingly, the claim for service connection for right ear hearing loss is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

III.  Service Connection for PTSD

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with various other psychiatric conditions over the past five decades, and is cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  However, claims for service connection for a nervous disability other than PTSD have already been finally adjudicated, including neurotic depressive reaction with anxiety reaction and immaturity with symptomatic habit reaction (all claimed as nervousness) in rating decisions dating from 1958 to 1973.  The Veteran filed a claim for service connection in October 2009 stating "I wish to be service connected for PTSD." The RO adjudicated the claim for service connection for PTSD as well as a claim to reopen a previously denied claim for an anxiety disorder.  The RO denied each claim separately in a March 2010 rating decision.  The Veteran submitted another claim for PTSD in September 2010.  In An October 2012 rating decision, the RO denied the claim, recharacterized as service connection for dementia, depressive disorder not otherwise specified and dependent personality disorder (claimed as PTSD), because the RO determined the Veteran was not diagnosed with PTSD and the diagnosed disorders claimed as PTSD were not related to service.  The Veteran appealed that decision.  A Statement of the Case (SOC) was issued in May 2014, noting, in part, that the claim for PTSD remained denied because the evidence continued to show no diagnosis of PTSD.  The Veteran submitted a substantive appeal on VA Form 9 in May 2014 indicating that he has read the SOC and was  only appealing the issues of hearing loss and PTSD.  He argued that the evidence    of record shows a diagnosis of PTSD.  The Board notes that the Veteran has been represented by a private attorney since 2011.  No argument has been provided concerning any disability other than PTSD, and the substantive appeal clearly reflects that the Veteran is only appealing the denial of PTSD, rather than the other diagnosed disorders identified in the record. 

Accordingly, the Board finds that the issue properly perfected before the Board is service connection for PTSD, and no further action pursuant to Clemons is necessary at this time.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted  for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has been diagnosed with PTSD, and that it was caused by an incident during his first period of service in which he suffered injury while attempting to assist in hoisting a sinking plane onto his Naval ship, or in basic training for his second period of service when he was called names and ridiculed by other service members, including his superior officers.

The threshold question for any claim for service connection is whether the claimed disability currently exists.  Here, the claim for service connection for PTSD was filed in October 2009.  Thus, the initial question is whether the evidence reflects the Veteran suffers from PTSD contemporaneous to or during the claim on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Despite multiple records of psychiatric treatment following the years after service, the question of the existence of PTSD started being addressed in late 2005.  A PTSD screen in October 2005 was negative.  A provisional diagnosis of PTSD was noted in December 2005.  In February 2006, the Veteran told a VA treatment provider that he had recently left a VA Domiciliary Care Program and now needed assistance with psychiatric symptoms.  In April 2006, the Veteran received a psychological evaluation, at which time he reported the sea plane rescue attempt in the Navy and his experience with a verbally and an emotionally abusive drill sergeant during his second period of service as stressors.  He was diagnosed with posttraumatic stress syndrome (PTSS) and bipolar disorder, but the examiner declined to diagnose him with PTSD based on test results.  In June 2006, a clinical psychologist noted that the Veteran's score on the Mississippi Scale for Combat-Related PTSD failed to reach the standard cut-off for PTSD, but that his symptoms did meet the criteria for anxiety disorder, not otherwise specified.  During treatment in March 2010, the same psychologist noted that the Veteran had been diagnosed with PTSS, a subclinical form of PTSD, in 2006, but that it was possible that his symptoms had worsened since that time.  He noted that other clinicians had diagnosed him with PTSD since that time.  The psychologist maintained the Veteran's diagnoses as PTSS and anxiety disorder, not otherwise specified.  Diagnoses of PTSD were listed in the Veteran's treatment records after 2006, but the basis of those diagnoses is not documented.  

The Veteran was afforded a VA examination in July 2012 in connection with the instant claim, at which time the examiner stated that the Veteran's experiences during an attempt to bring a sea plane onboard his Naval ship met the criteria for fear of hostile military or terrorist activity.  However, she found that the Veteran's current symptoms did not meet the diagnostic criteria for PTSD, and diagnosed   him with dementia, depressive disorder, not otherwise specified, and dependent personality disorder.  She reviewed his more than five-decade history of treatment for psychiatric symptoms, and opined that his currently diagnosed psychiatric conditions clearly and unmistakably existed prior to his active duty service and were clearly and unmistakably not aggravated beyond natural progression by an in-service injury, event, or illness.  She explained that the Veteran's personal history revealed his father died when he was young, and that she believed that event to     be the source of an evidenced fear of abandonment and sense of neediness in relationships.  She noted that the Veteran lived in a domiciliary environment for approximately nine years and appeared to do well with that structure.  She noted that his condition worsened when marital problems arose after his discharge from the domiciliary program.  The examiner noted that there was no mention of a stressor causing the Veteran anxiety during his first period of service, and that his problems were reported not to be related to his service experience.  She noted the Veteran's post-service motor vehicle accident that resulted in extended loss of consciousness, and stated that the event may have exacerbated his symptoms, but did not occur during service.  

After review of the evidence of record, the Board finds that the most probative evidence is against a finding that contemporaneous with the current claim, that the Veteran has suffered from PTSD relating to service.    

In this regard, the Board finds the July 2012 examiner's opinion significantly    more probative than treatment records that note a diagnosis of PTSD but are not accompanied by psychiatric evaluations or any discussion of the diagnostic criteria and the basis for the diagnosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis       that the Board can consider and weigh against contrary opinions.").  Indeed, the diagnoses of PTSD that are included in the Veteran's VA treatment records during the course of this claim seem to stem from the initial 2006 diagnosis of PTSS, rather than from independent medical determinations.  

Conversely, the Board notes the VA examiner's opinion was based on a thorough review of the claims file and examination of the Veteran, and a detailed rationale was provided.  As such, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In short, the Board finds that the most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.  Accordingly, the preponderance of the evidence is against the claim and service connection for PTSD is denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.



REMAND

The Veteran also seeks service connection for bilateral hearing loss, which he claims was incurred as a result of head trauma or noise exposure during his first period of active duty service, or was aggravated during his second period of service by head trauma or noise exposure during basic training.  The Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran's 1955 entrance examination documented a 15/15 whisper test.  Treatment records from that period of service contain no complaints of or treatment for hearing loss.  A separation examination for that period of service is not of record.  The Veteran's May 1967 enlistment audiogram shows pure tone thresholds of 25, 20, 60, not tested, and 60 decibels in the right ear and 0, 5, 15, not tested and 40 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner noted that the Veteran had defective hearing.  A September 1967 service treatment note stated the Veteran received a blow to the parietal area of his head that morning that resulted in tinnitus in his right ear.  The Veteran reported at that time that he had experienced head trauma in 1957 and had been diagnosed with a concussion.  Although somewhat illegible, the Veteran's separation examination audiogram appears to document pure tone thresholds of 15, 15, 10, , and 15 decibels in the right ear at 500, 1000, 2000, and 4000 Hertz, and 15, 5, 10, and 10 decibels in the left ear at the same frequencies.  The separation examiner also noted that the Veteran exhibited nonorganic hyperacusis.

On various occasions during post-service medical treatment, the Veteran has reported that he initially lost hearing in his right ear as a result of a motor vehicle accident that occurred between his periods of service.

The Veteran was afforded a VA audiological examination in July 2012 to assess the nature of his current hearing loss and to determine whether it was related to either of his periods of service.  The examiner found that the Veteran's current bilateral hearing loss was not caused by or a result of an event in service, but did not provide an opinion on whether the bilateral hearing loss that preexisted his second period of service was permanently worsened during that period of service.  

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board finds that an additional opinion that addresses whether the Veteran's preexisting bilateral hearing loss was aggravated during his second period of service is needed prior to adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the July 2012 examiner, if available.  If that examiner is not available, the claims file should be forwarded to another physician to obtain the requested opinion.  If a new examination is deemed necessary to respond to the question, one should be scheduled.  

Following review of the claims file, the examiner should respond to the following: 

(a) Did the Veteran's bilateral hearing loss noted on his May 1967 enlistment audiogram undergo a permanent worsening during his period of service from August 1967 to February 1968?

(b) If the preexisting bilateral hearing loss was permanently worsened during service, was the worsening clearly the result of the normal progression of the pre-existing disability?

(c) If the preexisting bilateral hearing loss was permanently worsened beyond natural progression (aggravated) during service, please provide an opinion as to whether the Veteran's current bilateral hearing loss is related to the in-service aggravation.

Please explain the reasoning for all opinions provided.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


